UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-2099


CRYSTAL WEAVER BROWN,

                Plaintiff - Appellant,

          v.

CAROLYN W. COLVIN,      Commissioner   of   the   Social   Security
Administration,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Kaymani Daniels West, Magistrate
Judge. (5:15-cv-00321-KDW)


Submitted:   January 31, 2017               Decided:   February 2, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Crystal Weaver Brown, Appellant Pro Se. Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Crystal Weaver Brown appeals the magistrate judge’s order

upholding the Commissioner’s denial of Brown’s applications for

disability benefits and supplemental security income. *              We have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                   Brown

v. Colvin, No. 5:15-cv-00321-KDW (D.S.C. Aug. 22, 2016).                    We

dispense   with     oral   argument   because     the    facts    and     legal

contentions   are   adequately   presented   in    the   materials      before

this court and argument would not aid the decisional process.



                                                                     AFFIRMED




     *  The parties consented to the jurisdiction                    of    the
magistrate judge pursuant to 28 U.S.C. § 636(c) (2012).



                                      2